Citation Nr: 1824893	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  10-33 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for right knee degenerative joint disease, status post total knee replacement, in excess of 10 percent for the period from March 26, 2008 to September 15, 2014, and in excess of 30 percent from November 1, 2015.

2.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities. 

3.  Entitlement to service connection for an upper back disorder, to include as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for a right elbow disorder.

6.  Entitlement to service connection for a left elbow disorder.

7.  Entitlement to service connection for a right shoulder disorder.

8.  Entitlement to service connection for a left shoulder disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stacey P. Clarke, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1969 to January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case involves a long and potentially confusing procedural history.  For this reason, additional procedural explanation is required to understand the issues currently on appeal.    

A January 2009 rating decision reopened and granted service connection for right knee degenerative joint disease and assigned a 10 percent disability rating, effective March 26, 2008.  

A claim for service connection for headaches and to reopen service connection for an upper back disorder was received in November 2012.  The February 2014 rating decision denied service connection for headaches, declined to reopen service connection for an upper back disorder, and denied a TDIU.  

A claim for a temporary 100 percent disability rating based on surgery on the right knee was received in August 2014.  The February 2015 rating decision, in pertinent part, granted a temporary 100 percent rating for the service-connected right knee disability, effective September 15, 2014 to November 1, 2015, based on surgical treatment necessitating convalescence, and assigned a 30 percent disability rating for the right knee disability from November 1, 2015.

A claim for service connection for "arthritis, degenerative (related to: Agent Orange - Vietnam)" was received in July 2015.  The October 2015 rating decision, in pertinent part, denied service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot arthritis.  In November 2015, the Veteran filed a notice of disagreement with the October 2015 rating decision to the extent that it denied service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot arthritis.

In August 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

This case was previously before the Board in February 2016, where the Board remanded the issues on appeal for additional development.  As to the right knee initial rating issue on appeal, a March 2017 VA examination report has been associated with the record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As to service connection for headaches, an upper back disorder, left foot, right elbow, left elbow, right shoulder, and left shoulder disorders, and entitlement to a TDIU, further discussion of the Agency of Original Jurisdiction (AOJ) compliance with the February 2016 Board remand directives is included in the Remand section below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issues of service connection for headaches and upper back, left foot, right elbow, left elbow, right shoulder, and left shoulder disorders, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the initial rating period from March 26, 2008 to September 15, 2014, the Veteran's right knee disability has not been manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees including on the basis of functional loss due to pain, fatigability, or incoordination, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum.        

2.  For the initial rating period from November 1, 2015, the Veteran's right total knee replacement has manifested by no more than intermediate degrees of residual weakness, effusion, and painful limitation of motion.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the right knee disability have not been met or more nearly approximated for any part of the rating period from March 26, 2008 to September 15, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003, 5055 (2017).

2.  The criteria for a disability rating in excess of 30 percent for the right total knee replacement have not been met or more nearly approximated for any part of the rating period from November 1, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 
5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010-5003, 5055 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2017). 

As the right knee rating question on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 
38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of notice of disagreement).

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, post-service VA and private treatment records, the January 2009, March 2013, November 2013, May 2015, and March 2017 VA examination reports, and the Veteran's statements.

The Veteran also received VA examinations in January 2009, March 2013, November 2013, May 2015, and March 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted the necessary testing, and answered all relevant questions.  For these reasons, the Board finds that the duty to assist in providing an adequate VA examination has been satisfied.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Higher Rating for Right Knee Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2017).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, Court has interpreted 38 U.S.C. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2017).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

For the initial rating period from March 26, 2008 to September 15, 2014, the right knee disability was rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of extension).  A 100 percent temporary total disability rating for the right knee disability based on surgical treatment necessitating convalescence was assigned from September 15, 2014 to November 1, 2015.  For the initial rating period from November 1, 2015, the right knee disability has been rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis)). 

The appropriate diagnostic codes for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261. 38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004, the VA General Counsel interpreted that, when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate 10 percent ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  Id.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 
10 percent are assigned, respectively.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  See 38 C.F.R. § 4.71a. 

The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6 (2017).

Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, the 100 percent disability rating was assigned from September 15, 2014 to November 1, 2015.  Once any applicable total rating period has elapsed, under Diagnostic Code 5055, a 30 percent rating is assigned where there are intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent (maximum schedular) rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  In this case, for the period from November 1, 2015, the minimum requirements have been fulfilled, as the Veteran is in receipt of a 30 percent rating for residuals of a right total knee replacement. 

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating. Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a maximum 60 percent rating. 38 C.F.R. § 4.71a.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81(1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).

Throughout the course of this appeal, the Veteran has contended that the 
service-connected right knee disability has been manifested by more severe symptoms than contemplated by the 10 percent disability rating assigned for the period from March 26, 2008 to September 15, 2014, and the 30 percent rating assigned for the period from November 1, 2015.  At the August 2015 Board hearing, the Veteran indicated that he continued to receive ongoing treatment throughout the appeal period for the right knee disability.  The Veteran also testified that the May 2015 VA examiner did not address the pain, swelling, or crepitus associated with the right knee disability.  See August 2015 Board hearing transcript.  

For the period from March 26, 2008 to September 15, 2014

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated for the period from March 26, 2008 to September 15, 2014.  The Board finds the service-connected right knee disability has not been manifested by limitation of flexion to 30 degrees or limitation of extension to 15 degrees including on the basis of functional loss due to pain, fatigability, or incoordination, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion, malunion or nonunion of the tibia and fibula, or genu recurvatum.  

Specifically, the January 2009, March 2013, and November 2013 VA examination reports, as well as the VA and private treatment records are consistent with a 
10 percent rating under Diagnostic Code 5261.  At January 2009 VA examination, the Veteran was noted to have normal range of extension and, at worst, flexion to 133 degrees.  At the March 2013 VA examination, the Veteran was noted to have normal range of extension and, at worst, flexion to 115 degrees, and at the November 2013 VA examination, extension was recorded to, at worst 10 degrees, and flexion to 110 degrees.  As such, extension, at worst, to 10 degrees is greater than 15 degrees as required for a 20 percent rating under Diagnostic Code 5261.  The evidence of record also does not demonstrate any episodes of joint "locking" or effusion.  

In addition, and discussed in more detail below, while the January 2009 VA examiner noted instability, neither the March 2013 VA examiner nor the November 2013 VA examiner assessed instability, which the Board finds to be highly probative.  The Board also notes that "giving way" and the Veteran's subjective report of "instability" may be a different symptom than instability/ligament laxity and more closely resembles weakness in the knee (which is already contemplated by disability rating assigned under Diagnostic Code 5261) rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca.  Here, there is no question that the Veteran's right knee disability has caused pain, which has restricted overall motion; however, as noted above, even taking into account the additional functional limitation due to pain, the right knee disability does not more nearly approximate limitation of flexion or extension for the 20 percent rating.  As discussed above, at the November 2013 VA examination, range of motion testing reflected, at worst, knee flexion limited to 110 degrees and extension to 10 degrees; therefore, the degree of functional impairment does not warrant a higher initial rating based on limitation of motion.  

For the period from November 1, 2015

After a review of all the evidence, both lay and medical, the Board finds that the criteria for a disability rating in excess of 30 percent for the right total knee replacement have not been met or more nearly approximated for any part of the rating period from November 1, 2015.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The Board finds that the weight of the evidence is against the assignment of a 60 percent disability rating for the right total knee replacement under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  As discussed above, a 60 percent rating requires chronic residuals consisting of severe painful motion or weakness.  The Board does not find that such severe residuals were present at any point during the initial rating period from November 15, 2015.  

In a March 2017 written statement, the representative contended that a 60 percent rating under Diagnostic Code 5055 is supported by the findings in a February 2015 private treatment record.  Specifically, the representative advanced that a 
60 percent rating was supported by the February 2015 private treatment record reflecting right knee muscle testing of "3-/5" as to right knee flexion and "2+/5" as to right knee extension.  The representative contended that the right knee muscle testing demonstrated right knee weakness.  The Board notes that the February 2015 private treatment record notes range of motion testing resulted in right knee flexion to 105 degrees and extension to 5 degrees.  

While the Veteran is competent to report symptoms that come to him through his senses, the March 2017 VA examination report reflects the Veteran reported intermittent right knee pain rated as a two out of ten on a 1-10 pain scale.  The VA examination report notes no episodes of dislocation or subluxation.  No flare-ups were noted.  Further, upon physical examination at the March 2017 VA examination, the VA examiner did not discern weakness in the right knee joint.  Range of motion testing also revealed right knee flexion to 105 degrees and extension to 0 degrees.  The VA examiner also did not discern additional limitation after repetitive testing.  As such, the findings of the March 2017 VA examination report does not support a 60 percent disability rating under Diagnostic Code 5055.  

Further, as detailed above, the right knee disability has been manifested by, at most limitation of flexion to 105 degrees due to pain.  See March 2017 VA examination; see also February 2015 private treatment record.  While the Veteran has symptomology associated with the right total knee replacement, including pain, effusion, and painful limitation of motion, the Board finds that the level of impairment more closely approximates intermediate, rather than severe, residuals of a right knee replacement.   

In addition, while the representative has contended that the right knee muscle testing findings from the February 2015 private treatment record support a 
60 percent rating under Diagnostic Code 5055, during February 2015, the Veteran was in receipt of a 100 percent disability rating based on right knee surgical treatment necessitating convalescence.  See April 2016 codesheet reflecting a 
100 percent disability rating for the period from September 15, 2014 to November 1, 2015.  As such, the March 2017 VA examination report is more probative as it is based on objective findings outside the convalescence period, which includes self-reports of right knee pain rated as a two out of ten on a 1-10 pain scale improved with ice.  

As the Board finds that the right total knee replacement symptoms do not warrant a 60 percent rating under Diagnostic Code 5055, it will now turn to Diagnostic Codes 5256, 5261, and 5262 to evaluate whether a rating in excess of the minimum 
30 percent is warranted.  As there is no lay or medical evidence of ankylosis of the right knee joint, the Board finds that Diagnostic Code 5256 does not apply.  38 C.F.R. § 4.71a.  Further, as there is no evidence of impairment, specifically nonunion, of the right tibia and fibula, a higher rating is not warranted under Diagnostic Code 5262.  Id.

As to painful limitation of extension under Diagnostic Code 5261, the evidence of record does not reflect that the right knee extension was limited to at least 30 degrees due to pain to warrant a disability rating in excess of 30.  Id.; see also Deluca.

The Board has also considered whether any other diagnostic code pertinent to the knee would allow for a higher disability rating for the right total knee replacement in excess of 30 percent; however, no other relevant diagnostic code allows for a disability rating in excess of 30 percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5263.  

Whether Separate Rating

The Board further finds that for the period from March 26, 2008 to September 15, 2014, and from November 1, 2015, no separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  As there is no lay or medical evidence of ankylosis of the right knee, dislocated or removed cartilage, impairment of the tibia and fibula, or genu recurvatum, separate compensable ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.  38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  The ratings assigned under Diagnostic Code 5261 were previously detailed above.

In this case, for the period from March 26, 2008 to September 15, 2014, the assigned 10 percent disability rating under Diagnostic Code 5261, and the assigned 30 percent rating under Diagnostic Code 5055, for the period from November 1, 2015, incorporates the Veteran's painful limitation of motion.  As such, a separate compensable rating (for any period) under Diagnostic Code 5003 for pain and painful limitation of motion or function would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right knee is not warranted for any period.  Under Diagnostic Code 5257, where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. 
§ 4.71a.  While the January 2009 VA examiner noted instability, the March 2013, November 2013, May 2015, and March 2017 VA examiners specifically assessed that the right knee disability did not manifest as subluxation or instability.  As such, the Board finds that the weight of the evidence of record is against a finding that the Veteran's right knee disability has been manifested by recurrent subluxation or lateral instability of the right knee.  

As discussed above, the Board notes that "giving way" and the Veteran's subjective report of "instability" may be a different symptom than instability/ligament laxity and more closely resembles weakness in the knee (which is already contemplated by disability ratings assigned under Diagnostic Code 5261 and Diagnostic Code 5055) rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  See also 38 C.F.R. § 4.14.  To rate the symptoms of knee weakness and giving way as symptoms of both limitation of extension and/or symptoms of the total knee replacement (each causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different diagnostic codes and compensating the Veteran twice for the same symptoms.  As such, the Board finds that a separate rating for instability of the right knee under Diagnostic Code 5257 is not warranted for any part of the appeal period.  38 C.F.R. § 4.71a.     

Finally, the May 2015 and March 2017 VA examination reports reflect a residual scar related to the right knee replacement that is not painful, unstable, or having a total area equal to or greater than 39 square centimeters; therefore, a separate rating is not warranted as the evidence does not show that the scar is symptomatic to a compensable level. 

Extraschedular Referral Consideration 

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the right knee rating issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record as to the right knee initial rating issue on appeal for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  


ORDER

A disability rating for the right knee disability, in excess of 10 percent for the period from March 26, 2008 to September 15, 2014, and in excess of 30 percent for the period from November 1, 2015, is denied.  


REMAND

Statement of the Case

The October 2015 rating decision, in pertinent part, denied service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot disorders.  In November 2015, the Veteran filed a notice of disagreement with the October 2015 rating decision to the extent that it denied service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot disorders.  
In November 2016, the Board, in pertinent part, remanded the service connection issues listed above for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral).  To date, no SOC has been issued.  Consequently, the Board must again remand the issues of service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot disorders for further procedural action of issuing a SOC.     

Service Connection for an Upper Back Disorder 

Another remand is required in this case to ensure that there is a complete record upon which to decide the appeal of service connection for an upper back and headache disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

In November 2016, the Board remanded this matter, in pertinent part, to obtain a VA examination and medical opinion regarding the etiology of the upper back (cervical spine) and headache disorders.  Subsequently, in a March 2017 VA examination report, the VA examiner indicated that a headache and cervical spine disorder was unrelated to service and was not caused by any service-connected disability.  The VA examiner reasoned that the service treatment records did not reflect treatment for headaches or neck pain and that the Veteran did not report headache or neck pain at service separation in January 1972; however, the March 2017 VA opinion does not address whether a cervical spine or headache disorder was aggravated by any service connected disability, as specifically directed by the November 2016 Board remand.   

In addition, as to a cervical spine disorder, the March 2017 VA examiner did not 
(1) comment on or address the 2005 to 2006 private treatment records noting that the Veteran injured his neck 15 to 20 years prior during a post-service wrestling match or (2) comment on or address the October 2015 private medical opinion from Dr. W.B (as specifically directed by the November 2016 Board remand).  A Board remand confers upon an appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the above reasons, the Board finds that another remand for a new VA medical opinion is necessary to assist in determining the etiology of the cervical spine and headache disorder.  

TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with issues service connection remanded below currently on appeal.  A hypothetical grant service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage.  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims should be adjudicated together).  

Accordingly, the issues of service connection for headaches and upper back, left foot, right elbow, left elbow, right shoulder, and left shoulder disorders, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot disorders.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Send the claims file for a new medical opinion to assist in determining the etiology of the upper neck disorder and headaches.  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions with supporting rationale:

A)  Is it at least as likely as not (50 percent or greater probability) that each current diagnosed cervical spine disability was incurred in or caused by active service?  The VA examiner should note and discuss (1) the 2005 to 2006 private treatment records noting that the Veteran injured his neck 15 to 20 years prior during a post-service wrestling match and (2) the October 2015 private medical opinion from Dr. W.B.

B)  Is it at least as likely as not (50 percent or greater probability) that each current cervical spine or headache disability, diagnosed during the appeal period, was caused by any service-connected disability?

C)  Is it at least as likely as not (50 percent or greater probability) that each current cervical spine or headache disability, diagnosed during the appeal period, was aggravated (worsened in severity beyond a natural progression) by any service connected disability?

3.  Then readjudicate the issues of service connection for headaches and an upper back disorder, and entitlement to a TDIU in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).






______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


